DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
                                                       IN THE CLAIMS

	Claim 19, line 1, "A computer readable medium" has been changed to –A non-transitory computer readable medium--;

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The prior art of record fails to disclose an apparatus comprising elements being configured as recited in the claims.  Specifically, none of the prior art or combinations thereof teaches or fairly suggests the following features in combination with the other limitations of the claims:
For claim 1, the prior art fails to teach:
determining that a trigger condition has occurred, wherein the trigger condition includes detecting, during said training of the first neural network using the second training data set, that at least a first weight of the first neural network has a corresponding weight change exceeding a threshold weight change; 
Claims 2-17 are considered allowable based at least upon their dependence upon claim 1.
For claim 18, the prior art fails to teach:
determining that a trigger condition has occurred, wherein the trigger condition includes detecting, during said training of the first neural network using the second training data set, that at least a first weight of the first neural network has a corresponding weight change exceeding a threshold weight change; 
For claim 19, the prior art fails to teach:
determining that a trigger condition has occurred, wherein the trigger condition includes detecting, during said training of the first neural network using the second training data set, that at least a first weight of the first neural network has a corresponding weight change exceeding a threshold weight change; 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Han et al (NPL: “DSD: Dense-Sparse-Dense Training for Deep Neural Networks.”).  Although Han teaches many of the claimed limitations, the pruning (reconfiguring of the initial dense neural network of Figure 1, shown in Figures 1-2) are based on a threshold weight value (§2 and Algorithm 1), not a change in weight between training phases as claimed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL CALRISSIAN PUENTES whose telephone number is (571)270-5070. The examiner can normally be reached M-F 9-6:30 (flex).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Menatoallah Yousseff can be reached on 571-270-3684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL C PUENTES/Primary Examiner, Art Unit 2849